EXHIBIT 10.2

 
CONTRIBUTION AGREEMENT


Degaro Innovations Corp.


This Contribution Agreement (the "Agreement") is effective as of May 24, 2013,
by and between Sheryl Briscoe ("Shareholder"), and Degaro Innovations Corp., a
Nevada corporation ("Company”).


WHEREAS:


 
A.
Shareholder is the current Chief Executive Officer and the sole director of the
Company and desires to contribute 2,500,000 shares of common stock to the
Company as an additional capital contribution (the “Contribution”) to facilitate
the issuance of the shares of common stock to Thomas Hynes, under the terms of
an employment agreement, without dilution to the Shareholders of the Company



 
B.
The Company and Shareholder have determined that it is in the best interest of
the Company, its shareholders and Shareholder that the Shareholder make the
Contribution to the Company; and



 
C.
Shareholder desires to contribute to the 2,500,000 shares of common stock as an
additional capital contribution to the Company and the Company desires to accept
such contribution under the terms and conditions set forth below;



NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


 
1.
Contribution.  Shareholder hereby agrees to contribute 2,500,000 shares of
common stock to the Company as an additional capital contribution without
issuance of additional capital stock of the Company.  The Company hereby agrees
to accept such contribution by the Shareholder and to reflect such capital
contribution on the books and records of the Company.  Shareholder agrees to
tender one or more share certificates to the Company for cancellation of
2,500,000 shares of common stock in order to effect the capital contribution.



 
2.
Governing Law.  This Agreement shall be construed and enforced in accordance
with the federal laws of the United States and the internal laws of the State of
Nevada, without regard to the conflicts of law rules of such state.



 
3.
Construction.  Whenever the singular number is used in this Agreement and when
required by the context, the same shall include the plural and vice versa, and
the masculine gender shall include the feminine and neuter genders and vice
versa.


 
 
 

--------------------------------------------------------------------------------

 

 
4.
Headings.  The headings in this Agreement are inserted for convenience only and
are in no way intended to describe, interpret, define or limit the scope, extent
or intent of this Agreement or any provisions hereof.



 
5.
Severability.  If any provision of this Agreement or the application thereof to
any person or circumstance shall be invalid, illegal or unenforceable to any
extent, the remainder of this Agreement and the application thereof shall not be
affected and shall be enforceable to the fullest extent permitted by law.



 
6.
Heirs, Successors and Assigns.  Each of the covenants, terms, provisions and
agreements contained in this Agreement shall be binding upon and inure to the
benefit of the parties hereto and, to the extent permitted by this Agreement,
their respective heirs, legal representatives, successors and assigns.



 
7.
Creditors.  None of the provisions of this Agreement shall be for the benefit of
or enforceable by any creditors of the Company.



 
8.
Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument.  Delivery of an executed counterpart of this Agreement via facsimile
shall be effective as delivery of a manually executed counterpart of this
Agreement.



IN WITNESS WHEREOF, the parties have entered into this Agreement as of the day
first written above.

 

  Degaro Innovations Corp.       By: /s/ Thomas Hynes              Thomas Hynes,
Chief Executive Officer           SHAREHOLDER       /s/ Sheryl
Briscoe              
Sheryl Briscoe
           

 
 


 



-2-
 
 

--------------------------------------------------------------------------------

 
